DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 recites the limitation "the oxygen levels" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. Claims 19-20 are rejected the same because they depend upon claim 18.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hisham et al. ("Evaluating Predictions of Critical Oxygen Desaturation Events," Physiological Measurement, Institute of Physics Publishing, Bristol, GB, Vol. 35, No. 4, 12 March 2014, pages 639-655) in view of Quinn et al. (US 20210022660 A1).


Regarding claim 1, Hisham discloses a method of predicting oxygen level desaturation (pg. 639, abstract: This paper presents a new approach for evaluating predictions of oxygen saturation levels in blood (SpO2). A performance metric based on a threshold is proposed to evaluate SpO2 predictions based on whether or not they are able to capture critical desaturations in the SpO2 time series of patients…We demonstrate that the combination of predictive models with frequent pulse oximetry measurements can be used as a warning of critical oxygen desaturations that may have adverse effects on the health of patients. Pg. 640, introduction: The main contribution of this paper is the method that we have proposed for evaluating predictive models, based on whether or not a desaturation event is correctly predicted.), comprising: 
fig. 1 raw data (i.e. “input sequence of oxygen levels”); pgs. 643-644, section 3 Data set: All patients were placed on postoperative POM (MASIMO RAD-8, Irvine CA) on arrival to the patient care unit per Institutional policy. Immediately after termination of the patients’ monitoring period, device ASCII data consisting of SpO2 and PR were downloaded using PROFOX Oximetry Software (version PO Standard; Escondido, CA). The ODI4 values for each patient were also computed by the PROFOX oximetry software. The data obtained are discrete-time signals sampled each 2 s and quantized for a resolution of ±1% for SpO2 and ±1 bpm for PR. ODI4 values range from 0.1 to 45.9…(pg. 643) The raw signals (SpO2 and PR) for each patient …(pg. 643) y is the raw data signal);
 generating an input feature sequence based on at least the input sequence of oxygen levels (fig. 2 blue actual line left of the t=0 (i.e. “input feature sequence”); pgs. 643-646, section 3 Data set - section 5 Multi-step ahead SpO2 prediction); 
generating a predicted value sequence of the oxygen levels based on the input feature sequence (fig. 2 green-dotted prediction line (i.e. “predicted value sequence of the oxygen levels”); pg. 640, section 1 Introduction: teaches In this study, we use linear regression models for prediction. In addition to evaluating the predictive models against a standard engineering-style metric (root mean square error (RMSE)), we classify the prediction at each time step based on whether or not a critical (desaturation) event is correctly or incorrectly predicted; pgs. 644-647, section 4 Time-series modeling – section 5 Multi-step ahead SpO2 prediction: (pg. 645) Future values of a discrete-time signal characterized by a linear identified time-series model are forecasted k steps into the future using historical data such that the predicted output yˆN+k of a time series y can be seen as function of previous available measurements of this time series…(pg. 646)  5.2.1. Root mean square error. Linear dynamic models are fitted using least square error principle and it is a common practice in AR modeling to assess the prediction capability (i.e. “predicted sequence confidence value”) by calculating the RMSE between the predicted and reference measurements of the time series…(pg. 646) The prediction grid used for assessing the quality of the prediction process is shown in table 1, where points in regions A and D on the main diagonal represent points of good prediction, points in region C off-diagonal represent the ones at which the model fails to detect critical events, and points in region B off-diagonal represent false prediction points. The different prediction grid areas can be illustrated in figure 2. Also see figs. 3-4 and table 6.); 
comparing the predicted value sequence of the oxygen levels with the input sequence of oxygen levels for a predetermined temporal window to generate a predicted sequence confidence value (fig. 2; pgs. 644-647, section 4 Time-series modeling – section 5 Multi-step ahead SpO2 prediction: (pg. 646)  5.2.1. Root mean square error. Linear dynamic models are fitted using least square error principle and it is a common practice in AR modeling to assess the prediction capability (i.e. “predicted sequence confidence value”) by calculating the RMSE between the predicted and reference measurements of the time series… (pg. 646) The prediction grid used for assessing the quality of the prediction process is shown in table 1, where points in regions A and D on the main diagonal represent points of good prediction, points in region C off-diagonal represent the ones at which the model fails to detect critical events, and points in region B off-diagonal represent false prediction points. The different prediction grid areas can be illustrated in figure 2…pg. 640, section 1 Introduction: In this study, we use linear regression models for prediction. In addition to evaluating the predictive models against a standard engineering-style metric (root mean square error (RMSE)), we classify the prediction at each time step based on whether or not a critical (desaturation) event is correctly or incorrectly predicted.); and 
generating, in response to determining that the predicted sequence confidence value is above a threshold confidence value, an oxygen level desaturation prediction based on the predicted value sequence (pgs. 644-647, section 4 Time-series modeling – section 5 Multi-step ahead SpO2 prediction: (pg. 646)  5.2.1. Root mean square error. Linear dynamic models are fitted using least square error principle and it is a common practice in AR modeling to assess the prediction capability by calculating the RMSE between the predicted and reference measurements of the time series (implies a “threshold confidence value”)…(pg. 646) The prediction grid used for assessing the quality of the prediction process is shown in table 1, where points in regions A and D on the main diagonal represent points of good prediction, points in region C off-diagonal represent the ones at which the model fails to detect critical events, and points in region B off-diagonal represent false prediction points. The different prediction grid areas can be illustrated in figure 2. The proposed grid can be considered as a statistical binary classification function (Altman and Bland 1994a, 1994b) with sensitivity, specificity, positive predictive value, negative predictive value, and accuracy used as statistical measures to evaluate its performance. Thus, we assign regions A, B, C, D as the true positive, false positive, false negative, and true negative areas respectively. (implies a “threshold confidence value”)…(pg.646) 5.2.2. SpO2 prediction grid. We are interested to evaluate dynamic systems models based on their ability to capture critical signal patterns rather than their ability to exactly match reference signals. Accordingly, we define our performance metric as the ability of the dynamic systems models to predict critical desaturation events. The threshold metric is chosen as 89% due to the clinical significance…pg. 640, section 1 Introduction: In this study, we use linear regression models for prediction. In addition to evaluating the predictive models against a standard engineering-style metric (root mean square error (RMSE)), we classify the prediction at each time step based on whether or not a critical (desaturation) event (i.e. “oxygen level desaturation prediction”) is correctly or incorrectly predicted (implies a “threshold confidence value”).). 
However Hisham does not expressly disclose the input sequence signal; although pg. 639, abstract: We demonstrate that the combination of predictive models with frequent pulse oximetry measurements can be used as a warning of critical oxygen desaturations that may have adverse effects on the health of patients; pg. 641, Background: Pulse oximetry monitoring (POM) devices are frequently used in general care units to record both non-invasive oxygen saturation levels in blood (SpO2) and PR at 1–2 s intervals. Hisham also does not expressly disclose using a neural network; although pg. 640, section 1 Introduction: teaches In this study, we use linear regression models for prediction. In addition to evaluating the predictive models against a standard engineering-style metric (root mean square error (RMSE)), we classify the prediction at each time step based on whether or not a critical (desaturation) event is correctly or incorrectly predicted. 
Quinn, from a similar field of endeavor, teaches the input sequence signal ([0008], [0042] and [0048]: The wearable monitoring device (e.g., an electronic device or a monitoring patch) may be configured to measure, collect, and/or record health data, such as vital sign data comprising physiological signals (i.e. “input sequence signal”). Examples of vital sign data may include oxygen concentration (SpO2) (i.e. “input sequence signal”)collected by a pulse oximeter. [0005] The present disclosure provides systems and methods that may advantageously collect and analyze vital sign information over a period of time to accurately and non-invasively predict a likelihood of the subject having an adverse health condition), and using a neural network ([0009] In some embodiments, the trained algorithm comprises a machine learning based classifier configured to process the health data to generate the output indicative of the progression or regression of the health condition in the subject. In some embodiments, the machine learning-based classifier is selected from the group consisting of a support vector machine (SVM), a naive Bayes classification, a random forest, a neural network, a deep neural network (DNN), a recurrent neural network (RNN), a deep RNN, a long short-term memory (LSTM) recurrent neural network (RNN), and a gated recurrent unit (GRU) recurrent neural network (RNN). In some embodiments, the trained algorithm comprises a recurrent neural network (RNN). [0005] The present disclosure provides systems and methods that may advantageously collect and analyze vital sign information over a period of time to accurately and non-invasively predict a likelihood of the subject having an adverse health condition).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to include a wearable monitoring device that collects input sequence signals and neural network to analyze data based on the input sequence signals as suggested by Quinn in the system taught by Hisham in order to predict a likelihood of a subject having a disease or disorder (as suggested in the abstract of Quinn).

Regarding claim 2, Hisham in view of Quinn discloses the method of claim 1, wherein the sequence of input signal includes one or more of a sequence of  SpO2level values, heart rate, a percentage modulation derived from a photoplethysmographic (ppg) signal, and a pulse amplitude derived from the ppg signal (Hisham pgs. 639-640, abstract – section 1 Introduction: (pg. 640) oxygen saturation levels in blood (SpO2) and pulse rate (PR)…Also see Quinn [0008] the plurality of vital sign measurements comprises one or more measurements selected from the group consisting of heart rate, heart rate variability, blood pressure (e.g., systolic and diastolic), respiratory rate, blood oxygen concentration (SpO2), carbon dioxide concentration in respiratory gases, a hormone level, sweat analysis, blood glucose, body temperature, impedance (e.g., bioimpedance), conductivity, capacitance, resistivity, electromyography, galvanic skin response, neurological signals (e.g., electroencephalography), immunology markers, and other physiological measurements. In some embodiments, the plurality of vital sign measurements comprises heart rate or heart rate variability. In some embodiments, the plurality of vital sign measurements comprises blood pressure (e.g., systolic and diastolic).). 

Regarding claim 3, Hisham in view of Quinn discloses the method of claim 1, wherein comparing the predicted value sequence with the input signal sequence for a predetermined temporal window may further comprise generating a metric value is indicative of confidence in the predicted value sequence (Hisham (pg. 646)  5.2.1. Root mean square error. Linear dynamic models are fitted using least square error principle and it is a common practice in AR modeling to assess the prediction capability by calculating the RMSE between the predicted and reference measurements of the time series (i.e. “a metric value is indicative of predicted sequence confidence value”)… (pg. 646) The prediction grid used for assessing the quality of the prediction process is shown in table 1, where points in regions A and D on the main diagonal represent points of good prediction, points in region C off-diagonal represent the ones at which the model fails to detect critical events, and points in region B off-diagonal represent false prediction points. The different prediction grid areas can be illustrated in figure 2…pg. 640, section 1 Introduction: In this study, we use linear regression models for prediction. In addition to evaluating the predictive models against a standard engineering-style metric (root mean square error (RMSE)), we classify the prediction at each time step based on whether or not a critical (desaturation) event is correctly or incorrectly predicted…Also see Quinn abstract: The present disclosure provides systems and methods for collecting and analyzing vital sign information to predict a likelihood of a subject having a disease or disorder.  [0063] The machine learning classifier algorithm may process the input features to generate output values comprising one or more classifications, one or more predictions, or a combination thereof. For example, such classifications or predictions may include a binary classification of a disease or a non-disease state, a classification between a group of categorical labels (e.g., `no sepsis`, `sepsis apparent`, and `sepsis likely`), a likelihood (e.g., relative likelihood or probability) of developing a particular disease or disorder (e.g., sepsis), a score indicative of a `presence of infection`, a score indicative of a level of systemic inflammation experienced by the patient, a `risk factor` for the likelihood of mortality of the patient, a prediction of the time at which the patient is expected to have developed the disease or disorder, and a confidence interval for any numeric predictions.). 

Regarding claim 4, Hisham in view of Quinn discloses the method of claim 3, wherein the metric value is indicative of confidence in the predicted value sequence may be a root mean square error (RMSE) value based on the predicted value sequence and the input value sequence during the predetermined window (Hisham pg. 640, section 1: Introduction; pg. 646 section 5.2.1. Root mean square error). 

Hisham figs. 2-3; pg. 639-640, section 1 Introduction: (pg. 639) We demonstrate that the combination of predictive models with frequent pulse oximetry measurements can be used as a warning of critical oxygen desaturations that may have adverse effects on the health of patients… (pg.640) In this paper, we move from monitoring to prediction. We consider time-domain models, built from individual patient data, to make predictions about near-term future behavior of patients’ physiological state. We believe that if adverse events can be predicted far enough in advance, there may be an opportunity for clinical intervention to prevent such events; (pg. 646) section 2.2. SpO2 prediction grid: We are interested to evaluate dynamic systems models based on their ability to capture critical signal patterns rather than their ability to exactly match reference signals. Accordingly, we define our performance metric as the ability of the dynamic systems models to predict critical desaturation events. The threshold metric is chosen as 89%
due to the clinical significance… (pg. 646) The prediction grid used for assessing the quality of the prediction process is shown in table 1, where points in regions A and D on the main diagonal represent points of good prediction, points in region C off-diagonal represent the ones at which the model fails to detect critical events, and points in region B off-diagonal represent false prediction points. The different prediction grid areas can be illustrated in figure 2…pg. 640, section 1 Introduction: In this study, we use linear regression models for prediction. In addition to evaluating the predictive models against a standard engineering-style metric (root mean square error (RMSE)), we classify the prediction at each time step based on whether or not a critical (desaturation) event is correctly or incorrectly predicted. Also Hisham pg. 646-647 section 5.2. Prediction evaluation metrics; pgs. 647-653, section 6 Results and discussion – section 7 Conclusion: (pg. 650) The overall performance of the identified AR-10 models over prediction intervals can be seen through testing their classification performance when varying the cut-off threshold from the lowest to the highest SpO2 values in the patients’ time series. This can be illustrated using methods of receiver operating characteristics (ROC) (Zweig and Campbell 1993). For example, figure 5 shows very good classification for the 60 s ahead predictions obtained from the AR-10 model of patient no. 12. This can be best seen through the area under ROC curve (AUROC = 0.914) for this patient. Although the threshold of SpO2 89% is chosen for clinical significance, the AUROC expresses the overall classification performance of 60 s ahead predictions obtained from patients’ models. Table 7 shows AUROC for ten patients reflecting an excellent performance of predictive models…(pg. 653) This paper presents a threshold performance metric for predictions of physiological variables through evaluating the ability of the predictive models to capture regions of critical events.). 

Regarding claim 6, Hisham in view of Quinn discloses the method of claim 5, further comprising selecting the threshold level based on the predicted sequence confidence value (Hisham figs 2 and 4-5; pgs. 643-644, section 3 Data set; pg. 646-647 section 5.2. Prediction evaluation metrics; pgs. 647-653, section 6 Results and discussion – section 7 Conclusion: (pg. 650) The overall performance of the identified AR-10 models over prediction intervals can be seen through testing their classification performance when varying the cut-off threshold from the lowest to the highest SpO2 values in the patients’ time series. This can be illustrated using methods of receiver operating characteristics (ROC) (Zweig and Campbell 1993). For example, figure 5 shows very good classification for the 60 s ahead predictions obtained from the AR-10 model of patient no. 12. This can be best seen through the area under ROC curve (AUROC = 0.914) for this patient. Although the threshold of SpO2 89% is chosen for clinical significance, the AUROC expresses the overall classification performance of 60 s ahead predictions obtained from patients’ models…Also see Quinn [0071] To validate the performance of the machine learning classifier model, different performance metrics may be generated. For example, an area under the receiver-operating curve (AUROC) may be used to determine the diagnostic capability of the machine learning classifier. For example, the machine learning classifier may use classification thresholds which are adjustable, such that specificity and sensitivity are tunable, and the receiver-operating curve (ROC) can be used to identify the different operating points corresponding to different values of specificity and sensitivity.). 

Regarding claim 7, Hisham in view of Quinn discloses the method of claim 5, further comprising generating an alarm based on a combination of the predicted sequence confidence value and a predicted value of the oxygen level (Hisham pg. 639-640, section 1 Introduction: (pg. 639) We demonstrate that the combination of predictive models with frequent pulse oximetry measurements can be used as a warning of critical oxygen desaturations that may have adverse effects on the health of patients… (pg.640) In this paper, we move from monitoring to prediction. We consider time-domain models, built from individual patient data, to make predictions about near-term future behavior of patients’ physiological state. We believe that if adverse events can be predicted far enough in advance, there may be an opportunity for clinical intervention to prevent such events; pgs. 647-653, section 6 Results and discussion – section 7 Conclusion: (pg. 650) The overall performance of the identified AR-10 models over prediction intervals can be seen through testing their classification performance when varying the cut-off threshold from the lowest to the highest SpO2 values in the patients’ time series. This can be illustrated using methods of receiver operating characteristics (ROC) (Zweig and Campbell 1993). For example, figure 5 shows very good classification for the 60 s ahead predictions obtained from the AR-10 model of patient no. 12. This can be best seen through the area under ROC curve (AUROC = 0.914) for this patient. Although the threshold of SpO2 89% is chosen for clinical significance, the AUROC expresses the overall classification performance of 60 s ahead predictions obtained from patients’ models …Also see Quinn [0009], [0014], [0045] and [0050] In some embodiments, the one or more computer processors are further configured to present an alert on the electronic display based at least on the output. In some embodiments, the one or more computer processors are further configured to transmit an alert over a network to a health care provider of the subject based at least on the output. [0070] & [0073] When the machine learning classifier generates a classification or a prediction of a disease, disorder, or complication, an alert or alarm may be generated and transmitted to a health care provider, such as a physician, nurse, or other member of the patient's treating team within a hospital. Alerts may be transmitted via an automated phone call, a short message service (SMS) or multimedia message service (MMS) message, an e-mail, or an alert within a dashboard. The alert may comprise output information such as a prediction of a disease, disorder, or complication, a likelihood of the predicted disease, disorder, or complication, a time until an expected onset of the disease, disorder, or condition, a confidence interval of the likelihood or time, or a recommended course of treatment for the disease, disorder, or complication. As shown in FIG. 9, the LSTM recurrent neural network may comprise a plurality of sub-networks, each of which is configured to generate a classification or prediction of a different type of output information.). 

Hisham figs. 2-5; pg. 639-640, section 1 Introduction: (pg. 639) We demonstrate that the combination of predictive models with frequent pulse oximetry measurements can be used as a warning of critical oxygen desaturations that may have adverse effects on the health of patients…(pg.640) In this paper, we move from monitoring to prediction. We consider time-domain models, built from individual patient data, to make predictions about near-term future behavior of patients’ physiological state. We believe that if adverse events can be predicted far enough in advance, there may be an opportunity for clinical intervention to prevent such events; pg. 646-647 section 5.2. Prediction evaluation metrics; pgs. 647-653, section 6 Results and discussion – section 7 Conclusion: (pg. 650) The overall performance of the identified AR-10 models over prediction intervals can be seen through testing their classification performance when varying the cut-off threshold from the lowest to the highest SpO2 values in the patients’ time series. This can be illustrated using methods of receiver operating characteristics (ROC) (Zweig and Campbell 1993). For example, figure 5 shows very good classification for the 60 s ahead predictions obtained from the AR-10 model of patient no. 12. This can be best seen through the area under ROC curve (AUROC = 0.914) for this patient. Although the threshold of SpO2 89% is chosen for clinical significance, the AUROC expresses the overall classification performance of 60 s ahead predictions obtained from patients’ models…Also see Quinn [0009], [0014], [0045] and [0050] In some embodiments, the one or more computer processors are further configured to present an alert on the electronic display based at least on the output. In some embodiments, the one or more computer processors are further configured to transmit an alert over a network to a health care provider of the subject based at least on the output. [0070] & [0073] When the machine learning classifier generates a classification or a prediction of a disease, disorder, or complication, an alert or alarm may be generated and transmitted to a health care provider, such as a physician, nurse, or other member of the patient's treating team within a hospital. Alerts may be transmitted via an automated phone call, a short message service (SMS) or multimedia message service (MMS) message, an e-mail, or an alert within a dashboard. The alert may comprise output information such as a prediction of a disease, disorder, or complication, a likelihood of the predicted disease, disorder, or complication, a time until an expected onset of the disease, disorder, or condition, a confidence interval of the likelihood or time, or a recommended course of treatment for the disease, disorder, or complication. As shown in FIG. 9, the LSTM recurrent neural network may comprise a plurality of sub-networks, each of which is configured to generate a classification or prediction of a different type of output information). 

Regarding claim 9, Hisham in view of Quinn discloses the method of claim 5, further comprising allowing a user to select an alarm sensitivity level and generating an alarm based on the selected alarm sensitivity level and a value of the predicted sequence confidence value (Hisham pg. 639-640, section 1 Introduction: (pg. 639) We demonstrate that the combination of predictive models with frequent pulse oximetry measurements can be used as a warning of critical oxygen desaturations that may have adverse effects on the health of patients…(pg.640) In this paper, we move from monitoring to prediction. We consider time-domain models, built from individual patient data, to make predictions about near-term future behavior of patients’ physiological state. We believe that if adverse events can be predicted far enough in advance, there may be an opportunity for clinical intervention to prevent such events; pg. 646-647 section 5.2. Prediction evaluation metrics; pgs. 647-653, section 6 Results and discussion – section 7 Conclusion: (pg. 650) The overall performance of the identified AR-10 models over prediction intervals can be seen through testing their classification performance when varying the cut-off threshold from the lowest to the highest SpO2 values in the patients’ time series. This can be illustrated using methods of receiver operating characteristics (ROC) (Zweig and Campbell 1993). For example, figure 5 shows very good classification for the 60 s ahead predictions obtained from the AR-10 model of patient no. 12. This can be best seen through the area under ROC curve (AUROC = 0.914) for this patient. Although the threshold of SpO2 89% is chosen for clinical significance, the AUROC expresses the overall classification performance of 60 s ahead predictions obtained from patients’ models…Also see Quinn [0071] To validate the performance of the machine learning classifier model, different performance metrics may be generated. For example, an area under the receiver-operating curve (AUROC) may be used to determine the diagnostic capability of the machine learning classifier. For example, the machine learning classifier may use classification thresholds which are adjustable, such that specificity and sensitivity are tunable, and the receiver-operating curve (ROC) can be used to identify the different operating points corresponding to different values of specificity and sensitivity). 

Regarding claim 10, Hisham discloses the method of claim 9, wherein the predicted sequence confidence value is a root-mean-square-deviation (RMSD) of an input  SpO2 signal sequence and a predicted  SpO2 value sequence during a comparison time window (Hisham Abstract: This paper presents a new approach for evaluating predictions of oxygen saturation levels in blood (SpO2). A performance metric based on a threshold is proposed to evaluate SpO2 predictions based on whether or not they are able to capture critical desaturations in the SpO2 time series of patients…pgs. 645-647 section 5: Multi-step ahead SpO2 prediction: (pg. 646) 5.2.1. Root mean square error. Linear dynamic models are fitted using least square error principle and it is a common practice in AR modeling to assess the prediction capability by calculating the RMSE between the predicted and reference measurements of the time series… (pg. 646) section 5.2.2. SpO2 prediction grid: The prediction grid used for assessing the quality of the prediction process is shown in table 1, where points in regions A and D on the main diagonal represent points of good prediction, points in region C off-diagonal represent the ones at which the model fails to detect critical events, and points in region B off-diagonal represent false prediction points. The different prediction grid areas can be illustrated in figure 2…pg. 640, section 1 Introduction: In this study, we use linear regression models for prediction. In addition to evaluating the predictive models against a standard engineering-style metric (root mean square error (RMSE)), we classify the prediction at each time step based on whether or not a critical (desaturation) event is correctly or incorrectly predicted. It is well-known to a person of ordinary skill in the art that root-mean-square deviation (RMSD) is also known as root-mean-square error (RMSE) ). 

Regarding claim 11, Hisham discloses a method comprising: 
generating an input sequence of oxygen levels, the input signals indicative of a physiological condition of a patient (fig. 1 raw data (i.e. “input sequence of oxygen levels”); pgs. 643-644, section 3 Data set: All patients were placed on postoperative POM (MASIMO RAD-8, Irvine CA) on arrival to the patient care unit per Institutional policy. Immediately after termination of the patients’ monitoring period, device ASCII data consisting of SpO2 and PR were downloaded using PROFOX Oximetry Software (version PO Standard; Escondido, CA). The ODI4 values for each patient were also computed by the PROFOX oximetry software. The data obtained are discrete-time signals sampled each 2 s and quantized for a resolution of ±1% for SpO2 and ±1 bpm for PR. ODI4 values range from 0.1 to 45.9… (pg. 643) The raw signals (SpO2 and PR) for each patient … (pg. 643) y is the raw data signal); 
generating an input feature sequence based on the input signal sequence and the input sequence of oxygen levels (fig. 2 blue actual line left of the t=0 (i.e. “input feature sequence”); pgs. 643-646, section 3 Data set - section 5 Multi-step ahead SpO2 prediction); 
generating a predicted value sequence of the oxygen levels based on the input feature sequence (fig. 2 green-dotted prediction line (i.e. “predicted value sequence of the oxygen levels”); pg. 640, section 1 Introduction: teaches In this study, we use linear regression models for prediction. In addition to evaluating the predictive models against a standard engineering-style metric (root mean square error (RMSE)), we classify the prediction at each time step based on whether or not a critical (desaturation) event is correctly or incorrectly predicted; pgs. 644-647, section 4 Time-series modeling – section 5 Multi-step ahead SpO2 prediction: (pg. 645) Future values of a discrete-time signal characterized by a linear identified time-series model are forecasted k steps into the future using historical data such that the predicted output yˆN+k of a time series y can be seen as function of previous available measurements of this time series…(pg. 646)  5.2.1. Root mean square error. Linear dynamic models are fitted using least square error principle and it is a common practice in AR modeling to assess the prediction capability (i.e. “predicted sequence confidence value”) by calculating the RMSE between the predicted and reference measurements of the time series…(pg. 646) The prediction grid used for assessing the quality of the prediction process is shown in table 1, where points in regions A and D on the main diagonal represent points of good prediction, points in region C off-diagonal represent the ones at which the model fails to detect critical events, and points in region B off-diagonal represent false prediction points. The different prediction grid areas can be illustrated in figure 2. Also see figs. 3-4 and table 6.); 
comparing the predicted value sequence of the oxygen levels with the input sequence of oxygen levels for a predetermined temporal window to generate a predicted sequence confidence value (fig. 2; pgs. 644-647, section 4 Time-series modeling – section 5 Multi-step ahead SpO2 prediction: (pg. 646) 5.2.1. Root mean square error. Linear dynamic models are fitted using least square error principle and it is a common practice in AR modeling to assess the prediction capability (i.e. “predicted sequence confidence value”) by calculating the RMSE between the predicted and reference measurements of the time series… (pg. 646) The prediction grid used for assessing the quality of the prediction process is shown in table 1, where points in regions A and D on the main diagonal represent points of good prediction, points in region C off-diagonal represent the ones at which the model fails to detect critical events, and points in region B off-diagonal represent false prediction points. The different prediction grid areas can be illustrated in figure 2…pg. 640, section 1 Introduction: In this study, we use linear regression models for prediction. In addition to evaluating the predictive models against a standard engineering-style metric (root mean square error (RMSE)), we classify the prediction at each time step based on whether or not a critical (desaturation) event is correctly or incorrectly predicted.); 
generating, in response to determining that the predicted sequence confidence value is above a threshold confidence value, an oxygen level desaturation prediction value based on the predicted value sequence (pgs. 644-647, section 4 Time-series modeling – section 5 Multi-step ahead SpO2 prediction: (pg. 646) 5.2.1. Root mean square error. Linear dynamic models are fitted using least square error principle and it is a common practice in AR modeling to assess the prediction capability by calculating the RMSE between the predicted and reference measurements of the time series (implies a “threshold confidence value”)…(pg. 646) The prediction grid used for assessing the quality of the prediction process is shown in table 1, where points in regions A and D on the main diagonal represent points of good prediction, points in region C off-diagonal represent the ones at which the model fails to detect critical events, and points in region B off-diagonal represent false prediction points. The different prediction grid areas can be illustrated in figure 2. The proposed grid can be considered as a statistical binary classification function (Altman and Bland 1994a, 1994b) with sensitivity, specificity, positive predictive value, negative predictive value, and accuracy used as statistical measures to evaluate its performance. Thus, we assign regions A, B, C, D as the true positive, false positive, false negative, and true negative areas respectively. (implies a “threshold confidence value”)…(pg.646) 5.2.2. SpO2 prediction grid. We are interested to evaluate dynamic systems models based on their ability to capture critical signal patterns rather than their ability to exactly match reference signals. Accordingly, we define our performance metric as the ability of the dynamic systems models to predict critical desaturation events. The threshold metric is chosen as 89% due to the clinical significance…pg. 640, section 1 Introduction: In this study, we use linear regression models for prediction. In addition to evaluating the predictive models against a standard engineering-style metric (root mean square error (RMSE)), we classify the prediction at each time step based on whether or not a critical (desaturation) event (i.e. “oxygen level desaturation prediction”) is correctly or incorrectly predicted (implies a “threshold confidence value”); and 
comparing the oxygen level desaturation prediction value to a threshold oxygen level to generate an alarm (figs. 2-5; pg. 639-640, abstract -section 1, Introduction: (pg. 639) We demonstrate that the combination of predictive models with frequent pulse oximetry measurements can be used as a warning of critical oxygen desaturations that may have adverse effects on the health of patients…(pg.640) : (pg.640) In this paper, we move from monitoring to prediction. We consider time-domain models, built from individual patient data, to make predictions about near-term future behavior of patients’ physiological state. We believe that if adverse events can be predicted far enough in advance, there may be an opportunity for clinical intervention to prevent such events. pgs. 647-653, section 6 Results and discussion – section 7 Conclusion: (pg. 650) The overall performance of the identified AR-10 models over prediction intervals can be seen through testing their classification performance when varying the cut-off threshold from the lowest to the highest SpO2 values in the patients’ time series. This can be illustrated using methods of receiver operating characteristics (ROC) (Zweig and Campbell 1993). For example, figure 5 shows very good classification for the 60 s ahead predictions obtained from the AR-10 model of patient no. 12. This can be best seen through the area under ROC curve (AUROC = 0.914) for this patient. Although the threshold of SpO2 89% is chosen for clinical significance, the AUROC expresses the overall classification performance of 60 s ahead predictions obtained from patients’ models). 
However Hisham does not expressly disclose a computing method performed at least in part on at least one processor; although Hisham pg. 640 teaches biomedical monitoring systems and computing technologies, and smart alarm-threshold-based monitoring systems…pgs. 643, 647, and 650-651 Hisham teaches performing the prediction modeling using software codes…Hisham also does not expressly disclose the input sequence signal; although Hisham pg. 639, abstract: teaches frequent pulse oximetry measurements can be used as a warning of critical oxygen desaturations that may have adverse effects on the health of patients…pg. 641, Background: Pulse oximetry monitoring (POM) devices are frequently used in general care units to record both non-invasive oxygen saturation levels in blood (SpO2) and PR at 1–2 s intervals. Hisham also does not expressly disclose using a neural network; although pg. 640, section 1 Introduction: teaches In this study, we use linear regression models for prediction. In addition to evaluating the predictive models against a standard engineering-style metric (root mean square error (RMSE)), we classify the prediction at each time step based on whether or not a critical (desaturation) event is correctly or incorrectly predicted. 
Quinn, from a similar field of endeavor, teaches a computing method performed at least in part on at least one processor (abstract: one or more computer processor for performing the invention. [0010] In some embodiments, the one or more computer processors are configured to process the health data using the trained algorithm to generate the output indicative of the progression or regression of the health condition of the subject), the input sequence signal ([0008], [0042] and [0048]: The wearable monitoring device (e.g., an electronic device or a monitoring patch) may be configured to measure, collect, and/or record health data, such as vital sign data comprising physiological signals (i.e. “input sequence signal”). Examples of vital sign data may include oxygen concentration (SpO2) (i.e. “input sequence signal”) collected by a pulse oximeter. [0005] The present disclosure provides systems and methods that may advantageously collect and analyze vital sign information over a period of time to accurately and non-invasively predict a likelihood of the subject having an adverse health condition), and using a neural network ([0009] In some embodiments, the trained algorithm comprises a machine learning based classifier configured to process the health data to generate the output indicative of the progression or regression of the health condition in the subject. In some embodiments, the machine learning-based classifier is selected from the group consisting of a support vector machine (SVM), a naive Bayes classification, a random forest, a neural network, a deep neural network (DNN), a recurrent neural network (RNN), a deep RNN, a long short-term memory (LSTM) recurrent neural network (RNN), and a gated recurrent unit (GRU) recurrent neural network (RNN). In some embodiments, the trained algorithm comprises a recurrent neural network (RNN). [0005] The present disclosure provides systems and methods that may advantageously collect and analyze vital sign information over a period of time to accurately and non-invasively predict a likelihood of the subject having an adverse health condition).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to include a processor, a wearable monitoring device that collects input sequence signals and neural network to analyze data based on the input sequence signals as suggested by Quinn in the system taught by Hisham in order to predict a likelihood of a subject having a disease or disorder (as suggested in the abstract of Quinn).
 
 Regarding claim 12, Hisham in view of Quinn discloses the method of claim 11, wherein the predicted sequence confidence value is a root mean square error (RMSE) value based on the predicted value sequence and the input value sequence during the predetermined window (Hisham (pg. 646) 5.2.1. Root mean square error. Linear dynamic models are fitted using least square error principle and it is a common practice in AR modeling to assess the prediction capability by calculating the RMSE between the predicted and reference measurements of the time series … (pg. 646) The prediction grid used for assessing the quality of the prediction process is shown in table 1, where points in regions A and D on the main diagonal represent points of good prediction, points in region C off-diagonal represent the ones at which the model fails to detect critical events, and points in region B off-diagonal represent false prediction points. The different prediction grid areas can be illustrated in figure 2…pg. 640, section 1 Introduction: In this study, we use linear regression models for prediction. In addition to evaluating the predictive models against a standard engineering-style metric (root mean square error (RMSE)), we classify the prediction at each time step based on whether or not a critical (desaturation) event is correctly or incorrectly predicted). 

Regarding claim 13, Hisham in view of Quinn discloses the method of claim 11, further comprising selecting the threshold oxygen level based on the predicted sequence confidence value (Hisham figs 2 and 4-5; pgs. 643-644, section 3 Data set; pg. 646-647 section 5.2. Prediction evaluation metrics; pgs. 647-653, section 6 Results and discussion – section 7 Conclusion: (pg. 650) The overall performance of the identified AR-10 models over prediction intervals can be seen through testing their classification performance when varying the cut-off threshold from the lowest to the highest SpO2 values in the patients’ time series. This can be illustrated using methods of receiver operating characteristics (ROC) (Zweig and Campbell 1993). For example, figure 5 shows very good classification for the 60 s ahead predictions obtained from the AR-10 model of patient no. 12. This can be best seen through the area under ROC curve (AUROC = 0.914) for this patient. Although the threshold of SpO2 89% is chosen for clinical significance, the AUROC expresses the overall classification performance of 60 s ahead predictions obtained from patients’ models…Also see Quinn [0071] To validate the performance of the machine learning classifier model, different performance metrics may be generated. For example, an area under the receiver-operating curve (AUROC) may be used to determine the diagnostic capability of the machine learning classifier. For example, the machine learning classifier may use classification thresholds which are adjustable, such that specificity and sensitivity are tunable, and the receiver-operating curve (ROC) can be used to identify the different operating points corresponding to different values of specificity and sensitivity.). 

Regarding claim 14, Hisham in view of Quinn discloses the method of claim 11, wherein generating the alarm further comprising generating the alarm based on a combination of the predicted sequence confidence value and a predicted value of the oxygen level (Hisham pg. 639-640, section 1 Introduction: (pg. 639) We demonstrate that the combination of predictive models with frequent pulse oximetry measurements can be used as a warning of critical oxygen desaturations that may have adverse effects on the health of patients… (pg.640) In this paper, we move from monitoring to prediction. We consider time-domain models, built from individual patient data, to make predictions about near-term future behavior of patients’ physiological state. We believe that if adverse events can be predicted far enough in advance, there may be an opportunity for clinical intervention to prevent such events; pgs. 647-653, section 6 Results and discussion – section 7 Conclusion: (pg. 650) The overall performance of the identified AR-10 models over prediction intervals can be seen through testing their classification performance when varying the cut-off threshold from the lowest to the highest SpO2 values in the patients’ time series. This can be illustrated using methods of receiver operating characteristics (ROC) (Zweig and Campbell 1993). For example, figure 5 shows very good classification for the 60 s ahead predictions obtained from the AR-10 model of patient no. 12. This can be best seen through the area under ROC curve (AUROC = 0.914) for this patient. Although the threshold of SpO2 89% is chosen for clinical significance, the AUROC expresses the overall classification performance of 60 s ahead predictions obtained from patients’ models …Also see Quinn [0009], [0014], [0045] and [0050] In some embodiments, the one or more computer processors are further configured to present an alert on the electronic display based at least on the output. In some embodiments, the one or more computer processors are further configured to transmit an alert over a network to a health care provider of the subject based at least on the output. [0070] & [0073] When the machine learning classifier generates a classification or a prediction of a disease, disorder, or complication, an alert or alarm may be generated and transmitted to a health care provider, such as a physician, nurse, or other member of the patient's treating team within a hospital. Alerts may be transmitted via an automated phone call, a short message service (SMS) or multimedia message service (MMS) message, an e-mail, or an alert within a dashboard. The alert may comprise output information such as a prediction of a disease, disorder, or complication, a likelihood of the predicted disease, disorder, or complication, a time until an expected onset of the disease, disorder, or condition, a confidence interval of the likelihood or time, or a recommended course of treatment for the disease, disorder, or complication. As shown in FIG. 9, the LSTM recurrent neural network may comprise a plurality of sub-networks, each of which is configured to generate a classification or prediction of a different type of output information.). 

Regarding claim 15, Hisham in view of Quinn discloses the method of claim 11, further comprising selecting the time period in the future when an alarm is generated based on the predicted sequence confidence value (Hisham pg. 639-640, section 1 Introduction: (pg. 639) We demonstrate that the combination of predictive models with frequent pulse oximetry measurements can be used as a warning of critical oxygen desaturations that may have adverse effects on the health of patients… (pg.640) In this paper, we move from monitoring to prediction. We consider time-domain models, built from individual patient data, to make predictions about near-term future behavior of patients’ physiological state. We believe that if adverse events can be predicted far enough in advance, there may be an opportunity for clinical intervention to prevent such events; pgs. 647-653, section 6 Results and discussion – section 7 Conclusion: (pg. 650) The overall performance of the identified AR-10 models over prediction intervals can be seen through testing their classification performance when varying the cut-off threshold from the lowest to the highest SpO2 values in the patients’ time series. This can be illustrated using methods of receiver operating characteristics (ROC) (Zweig and Campbell 1993). For example, figure 5 shows very good classification for the 60 s ahead predictions obtained from the AR-10 model of patient no. 12. This can be best seen through the area under ROC curve (AUROC = 0.914) for this patient. Although the threshold of SpO2 89% is chosen for clinical significance, the AUROC expresses the overall classification performance of 60 s ahead predictions obtained from patients’ models …Also see Quinn [0009], [0014], [0045] and [0050] In some embodiments, the one or more computer processors are further configured to present an alert on the electronic display based at least on the output. In some embodiments, the one or more computer processors are further configured to transmit an alert over a network to a health care provider of the subject based at least on the output. [0070] & [0073] When the machine learning classifier generates a classification or a prediction of a disease, disorder, or complication, an alert or alarm may be generated and transmitted to a health care provider, such as a physician, nurse, or other member of the patient's treating team within a hospital. Alerts may be transmitted via an automated phone call, a short message service (SMS) or multimedia message service (MMS) message, an e-mail, or an alert within a dashboard. The alert may comprise output information such as a prediction of a disease, disorder, or complication, a likelihood of the predicted disease, disorder, or complication, a time until an expected onset of the disease, disorder, or condition, a confidence interval of the likelihood or time, or a recommended course of treatment for the disease, disorder, or complication. As shown in FIG. 9, the LSTM recurrent neural network may comprise a plurality of sub-networks, each of which is configured to generate a classification or prediction of a different type of output information.). 

Regarding claim 16, Hisham in view of Quinn discloses the method of claim 11, wherein generating the predicted value sequence for the oxygen levels based on the input signal sequence further comprising: inputting the sequence of input signals to a plurality of neural networks; and generating, using the plurality of neural networks, a plurality of predicted value sequences for the oxygen levels based on the input signal sequence (fig. 2 green-dotted prediction line (i.e. “predicted value sequence of the oxygen levels”); pg. 640, section 1 Introduction: teaches In this study, we use linear regression models for prediction. In addition to evaluating the predictive models against a standard engineering-style metric (root mean square error (RMSE)), we classify the prediction at each time step based on whether or not a critical (desaturation) event is correctly or incorrectly predicted; pgs. 644-647, section 4 Time-series modeling – section 5 Multi-step ahead SpO2 prediction: (pg. 645) Future values of a discrete-time signal characterized by a linear identified time-series model are forecasted k steps into the future using historical data such that the predicted output yˆN+k of a time series y can be seen as function of previous available measurements of this time series…(pg. 646)  5.2.1. Root mean square error. Linear dynamic models are fitted using least square error principle and it is a common practice in AR modeling to assess the prediction capability by calculating the RMSE between the predicted and reference measurements of the time series …(pg. 646) The prediction grid used for assessing the quality of the prediction process is shown in table 1, where points in regions A and D on the main diagonal represent points of good prediction, points in region C off-diagonal represent the ones at which the model fails to detect critical events, and points in region B off-diagonal represent false prediction points. The different prediction grid areas can be illustrated in figure 2. Also see figs. 3-4 and table 6…Also see Quinn [0009] In some embodiments, the trained algorithm comprises a machine learning based classifier configured to process the health data to generate the output indicative of the progression or regression of the health condition in the subject. In some embodiments, the machine learning-based classifier is selected from the group consisting of a support vector machine (SVM), a naive Bayes classification, a random forest, a neural network, a deep neural network (DNN), a recurrent neural network (RNN), a deep RNN, a long short-term memory (LSTM) recurrent neural network (RNN), and a gated recurrent unit (GRU) recurrent neural network (RNN). In some embodiments, the trained algorithm comprises a recurrent neural network (RNN). [0005] The present disclosure provides systems and methods that may advantageously collect and analyze vital sign information over a period of time to accurately and non-invasively predict a likelihood of the subject having an adverse health condition). 

Regarding claim 17, Hisham in view of Quinn discloses the method of claim 16, further comprising modifying the predicted sequence confidence value based on dispersion of the plurality of predicted value sequences (fig. 2; pgs. 644-647, section 4 Time-series modeling – section 5 Multi-step ahead SpO2 prediction: (pg. 646) 5.2.1. Root mean square error. Linear dynamic models are fitted using least square error principle and it is a common practice in AR modeling to assess the prediction capability (i.e. “predicted sequence confidence value”) by calculating the RMSE between the predicted and reference measurements of the time series… (pg. 646) The prediction grid used for assessing the quality of the prediction process is shown in table 1, where points in regions A and D on the main diagonal represent points of good prediction, points in region C off-diagonal represent the ones at which the model fails to detect critical events, and points in region B off-diagonal represent false prediction points. The different prediction grid areas can be illustrated in figure 2…pg. 640, section 1 Introduction: In this study, we use linear regression models for prediction. In addition to evaluating the predictive models against a standard engineering-style metric (root mean square error (RMSE)), we classify the prediction at each time step based on whether or not a critical (desaturation) event is correctly or incorrectly predicted.). 

Regarding claim 18, Hisham discloses a process comprising: 
generating, using a neural network, a predicted value sequence for the oxygen levels based on an input signal sequence of a patient's  SpO2 level values (fig. 1 raw data (i.e. “input sequence of a patient's SpO2 level vales”)…(pg. 643) The raw signals (SpO2 and PR) for each patient …(pg. 643) y is the raw data signal; fig. 2 green-dotted prediction line (i.e. “predicted value sequence of the oxygen levels”); pg. 640, section 1 Introduction: teaches In this study, we use linear regression models for prediction. In addition to evaluating the predictive models against a standard engineering-style metric (root mean square error (RMSE)), we classify the prediction at each time step based on whether or not a critical (desaturation) event is correctly or incorrectly predicted; pgs. 644-647, section 4 Time-series modeling – section 5 Multi-step ahead SpO2 prediction: (pg. 645) Future values of a discrete-time signal characterized by a linear identified time-series model are forecasted k steps into the future using historical data such that the predicted output yˆN+k of a time series y can be seen as function of previous available measurements of this time series…(pg. 646)  5.2.1. Root mean square error. Linear dynamic models are fitted using least square error principle and it is a common practice in AR modeling to assess the prediction capability by calculating the RMSE between the predicted and reference measurements of the time series (pg. 646) The prediction grid used for assessing the quality of the prediction process is shown in table 1, where points in regions A and D on the main diagonal represent points of good prediction, points in region C off-diagonal represent the ones at which the model fails to detect critical events, and points in region B off-diagonal represent false prediction points. The different prediction grid areas can be illustrated in figure 2. Also see figs. 3-4 and table 6.)); 
comparing the predicted value sequence with the input signal sequence for a predetermined temporal window to generate a predicted sequence confidence value (fig. 2; pgs. 644-647, section 4 Time-series modeling – section 5 Multi-step ahead SpO2 prediction: (pg. 646) 5.2.1. Root mean square error. Linear dynamic models are fitted using least square error principle and it is a common practice in AR modeling to assess the prediction capability (i.e. “predicted sequence confidence value”) by calculating the RMSE between the predicted and reference measurements of the time series… (pg. 646) The prediction grid used for assessing the quality of the prediction process is shown in table 1, where points in regions A and D on the main diagonal represent points of good prediction, points in region C off-diagonal represent the ones at which the model fails to detect critical events, and points in region B off-diagonal represent false prediction points. The different prediction grid areas can be illustrated in figure 2…pg. 640, section 1 Introduction: In this study, we use linear regression models for prediction. In addition to evaluating the predictive models against a standard engineering-style metric (root mean square error (RMSE)), we classify the prediction at each time step based on whether or not a critical (desaturation) event is correctly or incorrectly predicted.); and 
generating, in response to determining that the predicted sequence confidence value is above a threshold confidence value, an oxygen level prediction sequence based on the predicted value sequence (pgs. 644-647, section 4 Time-series modeling – section 5 Multi-step ahead SpO2 prediction: (pg. 646) 5.2.1. Root mean square error. Linear dynamic models are fitted using least square error principle and it is a common practice in AR modeling to assess the prediction capability by calculating the RMSE between the predicted and reference measurements of the time series (implies a “threshold confidence value”)…(pg. 646) The prediction grid used for assessing the quality of the prediction process is shown in table 1, where points in regions A and D on the main diagonal represent points of good prediction, points in region C off-diagonal represent the ones at which the model fails to detect critical events, and points in region B off-diagonal represent false prediction points. The different prediction grid areas can be illustrated in figure 2. The proposed grid can be considered as a statistical binary classification function (Altman and Bland 1994a, 1994b) with sensitivity, specificity, positive predictive value, negative predictive value, and accuracy used as statistical measures to evaluate its performance. Thus, we assign regions A, B, C, D as the true positive, false positive, false negative, and true negative areas respectively. (implies a “threshold confidence value”) …(pg.646) 5.2.2. SpO2 prediction grid. We are interested to evaluate dynamic systems models based on their ability to capture critical signal patterns rather than their ability to exactly match reference signals. Accordingly, we define our performance metric as the ability of the dynamic systems models to predict critical desaturation events. The threshold metric is chosen as 89% due to the clinical significance…pg. 640, section 1 Introduction: In this study, we use linear regression models for prediction. In addition to evaluating the predictive models against a standard engineering-style metric (root mean square error (RMSE)), we classify the prediction at each time step based on whether or not a critical (desaturation) event (i.e. “oxygen level desaturation prediction”) is correctly or incorrectly predicted (implies a “threshold confidence value”)), Hisham does not expressly disclose a physical article of manufacture including one or more tangible computer-readable storage media, encoding computer-executable instructions for executing on a computer system a computer process to provide an automated connection to a collaboration event for a computing device; although Hisham pg. 640 teaches biomedical monitoring systems and computing technologies, and smart alarm-threshold-based monitoring systems…pgs. 643, 647, and 650-651 Hisham teaches performing the prediction modeling using software codes. Hisham also does not expressly disclose using a neural network; although pg. 640, section 1 Introduction: teaches In this study, we use linear regression models for prediction. In addition to evaluating the predictive models against a standard engineering-style metric (root mean square error (RMSE)), we classify the prediction at each time step based on whether or not a critical (desaturation) event is correctly or incorrectly predicted. 
Quinn, from a similar field of endeavor, teaches a physical article of manufacture including one or more tangible computer-readable storage media, encoding computer-executable instructions for executing on a computer system a computer process to provide an automated connection to a collaboration event for a computing device (abstract: one or more computer processor for performing the invention. [0010] In some embodiments, the one or more computer processors are configured to process the health data using the trained algorithm to generate the output indicative of the progression or regression of the health condition of the subject. [0020] and [1050]-[0151] Another aspect of the present disclosure provides a non-transitory computer readable medium comprising machine executable code that, upon execution by one or more computer processors, implements any of the methods above or elsewhere herein.), and using a neural network ([0009] In some embodiments, the trained algorithm comprises a machine learning based classifier configured to process the health data to generate the output indicative of the progression or regression of the health condition in the subject. In some embodiments, the machine learning-based classifier is selected from the group consisting of a support vector machine (SVM), a naive Bayes classification, a random forest, a neural network, a deep neural network (DNN), a recurrent neural network (RNN), a deep RNN, a long short-term memory (LSTM) recurrent neural network (RNN), and a gated recurrent unit (GRU) recurrent neural network (RNN). In some embodiments, the trained algorithm comprises a recurrent neural network (RNN). [0005] The present disclosure provides systems and methods that may advantageously collect and analyze vital sign information over a period of time to accurately and non-invasively predict a likelihood of the subject having an adverse health condition).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to a physical article of manufacture including one or more tangible computer-readable storage media, encoding computer-executable instructions for executing on a computer system a computer process to provide an automated connection to a collaboration event for a computing device, and neural network to analyze data based on the input sequence signals as suggested by Quinn in the system taught by Hisham in order to predict a likelihood of a subject having a disease or disorder (as suggested in the abstract of Quinn).

Regarding claim 19, Hisham in view of Quinn discloses the physical article of manufacture of claim 18, wherein the computer process further comprising comparing the Hisham figs. 2-3; pg. 639-640, section 1 Introduction: (pg. 639) We demonstrate that the combination of predictive models with frequent pulse oximetry measurements can be used as a warning of critical oxygen desaturations that may have adverse effects on the health of patients… (pg.640) In this paper, we move from monitoring to prediction. We consider time-domain models, built from individual patient data, to make predictions about near-term future behavior of patients’ physiological state. We believe that if adverse events can be predicted far enough in advance, there may be an opportunity for clinical intervention to prevent such events; (pg. 646)  section 2.2. SpO2 prediction grid: We are interested to evaluate dynamic systems models based on their ability to capture critical signal patterns rather than their ability to exactly match reference signals. Accordingly, we define our performance metric as the ability of the dynamic systems models to predict critical desaturation events. The threshold metric is chosen as 89% due to the clinical significance… (pg. 646) The prediction grid used for assessing the quality of the prediction process is shown in table 1, where points in regions A and D on the main diagonal represent points of good prediction, points in region C off-diagonal represent the ones at which the model fails to detect critical events, and points in region B off-diagonal represent false prediction points. The different prediction grid areas can be illustrated in figure 2…pg. 640, section 1 Introduction: In this study, we use linear regression models for prediction. In addition to evaluating the predictive models against a standard engineering-style metric (root mean square error (RMSE)), we classify the prediction at each time step based on whether or not a critical (desaturation) event is correctly or incorrectly predicted. Also Hisham pg. 646-647 section 5.2. Prediction evaluation metrics; pgs. 647-653, section 6 Results and discussion – section 7 Conclusion: (pg. 650) The overall performance of the identified AR-10 models over prediction intervals can be seen through testing their classification performance when varying the cut-off threshold from the lowest to the highest SpO2 values in the patients’ time series. This can be illustrated using methods of receiver operating characteristics (ROC) (Zweig and Campbell 1993). For example, figure 5 shows very good classification for the 60 s ahead predictions obtained from the AR-10 model of patient no. 12. This can be best seen through the area under ROC curve (AUROC = 0.914) for this patient. Although the threshold of SpO2 89% is chosen for clinical significance, the AUROC expresses the overall classification performance of 60 s ahead predictions obtained from patients’ models. Table 7 shows AUROC for ten patients reflecting an excellent performance of predictive models…(pg. 653) This paper presents a threshold performance metric for predictions of physiological variables through evaluating the ability of the predictive models to capture regions of critical events…Also see Quinn [0009], [0014], [0045] and [0050] In some embodiments, the one or more computer processors are further configured to present an alert on the electronic display based at least on the output. In some embodiments, the one or more computer processors are further configured to transmit an alert over a network to a health care provider of the subject based at least on the output. [0070] & [0073] When the machine learning classifier generates a classification or a prediction of a disease, disorder, or complication, an alert or alarm may be generated and transmitted to a health care provider, such as a physician, nurse, or other member of the patient's treating team within a hospital. Alerts may be transmitted via an automated phone call, a short message service (SMS) or multimedia message service (MMS) message, an e-mail, or an alert within a dashboard. The alert may comprise output information such as a prediction of a disease, disorder, or complication, a likelihood of the predicted disease, disorder, or complication, a time until an expected onset of the disease, disorder, or condition, a confidence interval of the likelihood or time, or a recommended course of treatment for the disease, disorder, or complication. As shown in FIG. 9, the LSTM recurrent neural network may comprise a plurality of sub-networks, each of which is configured to generate a classification or prediction of a different type of output information.). 

Regarding claim 20, Hisham in view of Quinn discloses the physical article of manufacture of claim 18, wherein the threshold oxygen level is selected based on the predicted sequence confidence value (Hisham figs. 2-3; pg. 639-640, section 1 Introduction: (pg. 639) We demonstrate that the combination of predictive models with frequent pulse oximetry measurements can be used as a warning of critical oxygen desaturations that may have adverse effects on the health of patients… (pg.640) In this paper, we move from monitoring to prediction. We consider time-domain models, built from individual patient data, to make predictions about near-term future behavior of patients’ physiological state. We believe that if adverse events can be predicted far enough in advance, there may be an opportunity for clinical intervention to prevent such events; (pg. 646)  section 2.2. SpO2 prediction grid: We are interested to evaluate dynamic systems models based on their ability to capture critical signal patterns rather than their ability to exactly match reference signals. Accordingly, we define our performance metric as the ability of the dynamic systems models to predict critical desaturation events. The threshold metric is chosen as 89% due to the clinical significance… (pg. 646) The prediction grid used for assessing the quality of the prediction process is shown in table 1, where points in regions A and D on the main diagonal represent points of good prediction, points in region C off-diagonal represent the ones at which the model fails to detect critical events, and points in region B off-diagonal represent false prediction points. The different prediction grid areas can be illustrated in figure 2…pg. 640, section 1 Introduction: In this study, we use linear regression models for prediction. In addition to evaluating the predictive models against a standard engineering-style metric (root mean square error (RMSE)), we classify the prediction at each time step based on whether or not a critical (desaturation) event is correctly or incorrectly predicted. Also Hisham pg. 646-647 section 5.2. Prediction evaluation metrics; pgs. 647-653, section 6 Results and discussion – section 7 Conclusion: (pg. 650) The overall performance of the identified AR-10 models over prediction intervals can be seen through testing their classification performance when varying the cut-off threshold from the lowest to the highest SpO2 values in the patients’ time series. This can be illustrated using methods of receiver operating characteristics (ROC) (Zweig and Campbell 1993). For example, figure 5 shows very good classification for the 60 s ahead predictions obtained from the AR-10 model of patient no. 12. This can be best seen through the area under ROC curve (AUROC = 0.914) for this patient. Although the threshold of SpO2 89% is chosen for clinical significance, the AUROC expresses the overall classification performance of 60 s ahead predictions obtained from patients’ models. Table 7 shows AUROC for ten patients reflecting an excellent performance of predictive models…(pg. 653) This paper presents a threshold performance metric for predictions of physiological variables through evaluating the ability of the predictive models to capture regions of critical events.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684      

						/QUAN ZHEN WANG/                                                                        Supervisory Patent Examiner, Art Unit 2684